UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-05385 DWS Value Series, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 11/30 Date of reporting period: 11/30/2011 ITEM 1. REPORT TO STOCKHOLDERS NOVEMBER 30, 2011 Annual Report to Shareholders DWS Strategic Value Fund Contents 4 Portfolio Management Review 8 Performance Summary 11 Information About Your Fund's Expenses 13 Portfolio Summary 15 Investment Portfolio 19 Statement of Assets and Liabilities 21 Statement of Operations 22 Statement of Changes in Net Assets 23 Financial Highlights 29 Notes to Financial Statements 40 Report of Independent Registered Public Accounting Firm 41 Tax Information 42 Investment Management Agreement Approval 46 Summary of Management Fee Evaluation by Independent Fee Consultant 50 Board Members and Officers 55 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Stocks may decline in value. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the U.S., represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Management Review Market Overview and Fund Performance Performance is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. During the 12-month period ended November 30, 2011, the Class A shares of the fund returned 4.01% (unadjusted for sales charges) and trailed the 7.83% return of the Standard & Poor's 500® (S&P 500) Index.1 The solid gain of the U.S. equity market obscures the high level of volatility that in fact characterized the past 12 months. The year began on a strong note, as an environment characterized by accommodative monetary policy, steady global growth and strong corporate earnings buoyed investor sentiment and provided the foundation for rising stock prices through the end of April. As the spring and summer progressed, however, the backdrop grew less favorable due to concerns about the aftereffects of the Japanese earthquake, the revival of the European debt crisis and mounting evidence that global economic growth was slowing. While events on the global arena played a key role in driving equity market volatility during the summer, the United States grappled with problems of its own as the budget ceiling negotiations dragged on in Congress. In August, the downgrade of the country's credit rating by Standard & Poor's® compounded the uncertainty stemming from Europe's debt problems, jolting the stock market and pressuring consumer confidence.2 In the months that followed, stocks experienced heightened volatility and individual companies' share prices became more closely correlated.3 This reflected the financial markets' intensifying focus on political and macroeconomic issues, as well as the continued dominance of the European debt crisis. The markets recovered some lost ground in the final two months of the period, as positive data on the U.S. economy suggested relative resilience compared with other developed markets. New Investment Strategy The fund adopted a new investment strategy on April 15, 2011, at which time our team took over the portfolio's management duties. We implemented a new approach, and this change was fully reflected in the portfolio by May 5, 2011. In the intervening period, the portfolio was in the midst of a transition between the two investment strategies. Under the new investment strategy, we aim to add value through stock selection, utilizing a proprietary investment process designed to identify attractive investment candidates generated by more than 5,000 equity analysts around the globe who collectively cover over 10,000 securities. Through the quality of these analysts' fundamental research, this process seeks to identify investments that may offer the potential for price appreciation. The investment process also takes into consideration various factors — both risk and return factors relative to the benchmark — and assists portfolio management in devising allocations among investable securities. Positive and Negative Contributors to Performance The fund's performance reflects the joint results of the two management teams. During the time in which the portfolio was managed by the previous team (December 1, 2010 through April 14, 2011), the fund outperformed the benchmark. During this time, the largest positive factor in performance was the fund's substantial overweight to the energy sector, which outpaced the return of the broader market by a wide margin. Stock selection also played a role in the fund's solid results, as its holdings outperformed in the health care, financials and industrials sector.4 This was offset, to some extent, by stock selection in the materials sectors. The top individual contributors were the energy stocks Marathon Oil Corp. and Williams Companies, Inc.,* while the largest detractors were an underweight in Exxon Mobil Corp.* and an overweight in Microsoft Corp.* From May 5, 2011 (the date on which the portfolio fully reflected the new approach) through November 30, 2011, the fund underperformed the benchmark. This was due, in part, to the underperformance of value stocks relative to the broader market, as gauged by the -7.98% return of the Russell 1000® Value Index during that same time period.5 Under the new management approach, the fund does not invest in stocks simply on the basis of their belonging to a particular sector. Our selection in the energy and utilities sectors generated negative returns relative to the benchmark. Our overweight position in Devon Energy Corp.* weighed on our relative performance despite its stronger-than-expected second quarter earnings. The oil and gas driller Apache Corp. also underperformed the broader energy sector. In utilities, our most significant detractor was the global power company AES Corp. The financials sector also proved to be an area of weakness, for two reasons. First, the fund held an above-benchmark weighting in the group, which meant that we suffered a disproportionately negative impact when it finished the May 5-November 30, 2011 interval as the worst-performing market segment. Second, we lost ground through individual stock selection. Our largest detractor was Bank of America Corp., which was buffeted by concerns about the European debt crisis and news that the U.S. Federal Reserve Board (the Fed) plans to test U.S. banks' resilience against various negative scenarios. In addition, our position in Reinsurance Group of America, Inc. lost ground after the stock received analyst downgrades. On the plus side, we added value in the industrials sector through our overweight position in the aircraft component supplier Precision Castparts Corp., which reported rising sales. The consumer discretionary sector also proved to be an area of strength, as we held overweights in the outperforming stocks AutoZone, Inc.* and Yum! Brands Inc., which franchises KFC, Pizza Hut and Taco Bell, among others. Altria Group, Inc., Bristol-Myers Squibb Co., Simon Property Group, Inc. and Apple, Inc. also represented top contributors during the time in which we managed the fund. Outlook and Positioning We typically do not offer an outlook regarding the economy or the financial markets, since our primary emphasis is on generating outperformance from individual stock selection. We believe that focusing on stock selection, rather than trying to assess transitory economic factors or short-term market movements, is the most effective way to add value over the long term. Thank you for your interest in DWS Strategic Value Fund. We look forward to the opportunity to communicate regularly with shareholders in the months and years ahead. Investment Advisor Deutsche Investment Management Americas Inc. ("DIMA" or the "Advisor"), which is part of Deutsche Asset Management, is the investment advisor for DWS Strategic Value Fund. DIMA and its predecessors have more than 80 years of experience managing mutual funds and DIMA provides a full range of investment advisory services to both institutional and retail clients. DIMA is an indirect, wholly owned subsidiary of Deutsche Bank AG. Deutsche Bank AG is a major global banking institution engaged in a wide variety of financial services, including investment management, retail, private and commercial banking, investment banking and insurance. DWS Investments is the retail brand name in the US for the asset management activities of Deutsche Bank AG and DIMA. As such, DWS is committed to delivering the investing expertise, insight and resources of this global investment platform to American investors. Portfolio Management Team Thomas Voecking Jason E. Inzer Portfolio Managers (as of April 15, 2011) The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. 1The S&P 500 Index tracks the performance of 500 leading U.S. stocks and is widely considered representative of the U.S. equity market. Index returns do not reflect fees or expenses and it is not possible to invest directly into an index. 2Credit quality measures a bond issuer's ability to repay interest and principal in a timely manner. Rating agencies assign letter designations such as AAA, AA and so forth. The lower the rating, the higher the probability of default. Credit quality does not remove market risk and is subject to change. 3"Correlation" is a measure of how closely two variables move together over time. A 1.0 equals perfect correlation. A -1.0 equals total negative correlation. 4"Overweight" means the fund holds a higher weighting in a given sector or security than the benchmark. "Underweight" means the fund holds a lower weighting. 5 The Russell 1000 Value Index tracks the performance of those Russell 1000® Index stocks with lower price-to-book ratios and lower forecasted growth values. Index returns do not reflect fees or expenses and it is not possible to invest directly into an index. * Not held in the portfolio as of November 30, 2011. Performance Summary November 30, 2011 Average Annual Total Returns as of 11/30/11 Unadjusted for Sales Charge 1-Year 3-Year 5-Year 10-Year Class A 4.01% 11.22% -5.89% 1.17% Class B 3.12% 10.30% -6.67% 0.34% Class C 3.19% 10.39% -6.59% 0.41% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) -1.97% 9.04% -7.00% 0.57% Class B (max 4.00% CDSC) 0.12% 9.75% -6.83% 0.34% Class C (max 1.00% CDSC) 3.19% 10.39% -6.59% 0.41% No Sales Charges Life of Class S* Life of Institutional Class** Class R 3.68% 10.84% -6.19% 0.86% N/A N/A Class S 4.23% 11.42% -5.75% N/A -1.45% N/A Institutional Class 4.40% 11.66% -5.56% N/A N/A 2.92% S&P 500® Index+ 7.83% 14.13% -0.18% 2.91% 2.64% 5.48% *Class S shares commenced operations on February 28, 2005. Index returns began on February 28, 2005. **Institutional Class shares commenced operations on August 19, 2002. Index returns began on August 31, 2002. Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated March 1, 2011 are 1.21%, 2.08%, 1.95%, 1.63%, 1.02% and 0.82% for Class A, Class B, Class C, Class R, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns shown for Class R shares prior to October 1, 2003 are derived from the historical performance of Class A shares during such periods and have been adjusted to reflect the higher total annual operating expenses of Class R. Any difference in expenses will affect performance. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) [] DWS Strategic Value Fund — Class A [] S&P 500 Index+ Yearly periods ended November 30 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. +The Standard & Poor's 500 (S&P 500) Index is an unmanaged, capitalization-weighted index of 500 stocks. The index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. Net Asset Value and Distribution Information Class A Class B Class C Class R Class S Institutional Class Net Asset Value: 11/30/11 $ 11/30/10 $ Distribution Information: Twleve Months as of 11/30/11: Income Dividends $ Morningstar Rankings — Large Value Funds Category as of 11/30/11 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year of 58 3-Year of 61 5-Year of 95 10-Year of 94 Class B 1-Year of 67 3-Year of 73 5-Year of 98 10-Year of 99 Class C 1-Year of 66 3-Year of 73 5-Year of 98 10-Year of 98 Class R 1-Year of 62 3-Year of 68 5-Year of 96 Class S 1-Year of 57 3-Year of 58 5-Year of 94 Institutional Class 1-Year of 55 3-Year of 54 5-Year of 93 Source: Morningstar, Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Information About Your Fund's Expenses As an investor of the Fund, you incur two types of costs: ongoing expenses and transaction costs. Ongoing expenses include management fees, distribution and service (12b-1) fees and other Fund expenses. Examples of transaction costs include sales charges (loads) and account maintenance fees, which are not shown in this section. The following tables are intended to help you understand your ongoing expenses (in dollars) of investing in the Fund and to help you compare these expenses with the ongoing expenses of investing in other mutual funds. In the most recent six-month period, Class B and Class R shares limited these expenses; had they not done so, expenses would have been higher. The example in the table is based on an investment of $1,000 invested at the beginning of the six-month period and held for the entire period (June 1, 2011 to November 30, 2011). The tables illustrate your Fund's expenses in two ways: ·Actual Fund Return. This helps you estimate the actual dollar amount of ongoing expenses (but not transaction costs) paid on a $1,000 investment in the Fund using the Fund's actual return during the period. To estimate the expenses you paid over the period, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the "Expenses Paid per $1,000" line under the share class you hold. · Hypothetical 5% Fund Return. This helps you to compare your Fund's ongoing expenses (but not transaction costs) with those of other mutual funds using the Fund's actual expense ratio and a hypothetical rate of return of 5% per year before expenses. Examples using a 5% hypothetical fund return may be found in the shareholder reports of other mutual funds. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Please note that the expenses shown in these tables are meant to highlight your ongoing expenses only and do not reflect any transaction costs. The "Expenses Paid per $1,000" line of the tables is useful in comparing ongoing expenses only and will not help you determine the relative total expense of owning different funds. An account maintenance fee of $6.25 per quarter for Class S shares may apply for certain accounts whose balances do not meet the applicable minimum initial investment. This fee is not included in these tables. If it was, the estimate of expenses paid for Class S shares during the period would be higher, and account value during the period would be lower, by this amount. Expenses and Value of a $1,000 Investment for the six months ended November 30, 2011 Actual Fund Return Class A Class B Class C Class R Class S Institutional Class Beginning Account Value 6/1/11 $ Ending Account Value 11/30/11 $ Expenses Paid per $1,000* $ Hypothetical 5% Fund Return Class A Class B Class C Class R Class S Institutional Class Beginning Account Value 6/1/11 $ Ending Account Value 11/30/11 $ Expenses Paid per $1,000* $ * Expenses are equal to the Fund's annualized expense ratio for each share class, multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by 365. Annualized Expense Ratios Class A Class B Class C Class R Class S Institutional Class DWS Strategic Value Fund 1.16% 2.01% 1.95% 1.42% .91% .80% For more information, please refer to the Fund's prospectus. Portfolio Summary Asset Allocation (As a % of Investment Portfolio excluding Securities Lending Collateral) 11/30/11 11/30/10 Common Stocks 99% 99% Cash Equivalents 1% 1% 100% 100% Sector Diversification (As a % of Common Stocks) 11/30/11 11/30/10 Financials 27% 12% Industrials 15% 9% Consumer Staples 11% 10% Telecommunication Services 9% 6% Information Technology 9% 17% Utilities 8% 3% Health Care 8% 11% Energy 7% 21% Consumer Discretionary 4% 8% Materials 2% 3% 100% 100% Asset allocation and sector diversification are subject to change. Ten Largest Equity Holdings at November 30, 2011 (43.5% of Net Assets) 1. Altria Group, Inc. Parent company operating in the tobacco and food industries 6.3% 2. AT&T, Inc. Provider of communications services 5.6% 3. PNC Financial Services Group, Inc. Provider of diversified financial services 4.7% 4. Parker Hannifin Corp. Manufacturer of fluid control components 4.3% 5. Reinsurance Group of America, Inc. Provider of life reinsurance in North America 4.1% 6. Apache Corp. Explorer, developer and producer of natural gas and crude oil 4.0% 7. MetLife, Inc. Provider of insurance and financial services 3.9% 8. Oracle Corp. Provider of database management software 3.7% 9. Yum! Brands, Inc. Operator of fast food franchises 3.6% 10. Precision Castparts Corp. Manufacturer of complex metal components and products 3.3% Portfolio holdings are subject to change. For more complete details about the Fund's investment portfolio, see page 15. A quarterly Fact Sheet is available upon request. Please see the Account Management Resources section for contact information. Following the Fund's fiscal first and third quarter-end, a complete portfolio holdings listing is filed with the SEC on Form N-Q. The form will be available on the SEC's Web site at www.sec.gov, and it also may be reviewed and copied at the SEC's Public Reference Room in Washington, D.C. Information on the operation of the SEC's Public Reference Room may be obtained by calling (800) SEC-0330. The Fund's portfolio holdings are also posted on www.dws-investments.com from time to time. Please see the Fund's current prospectus for more information. Investment Portfolio as of November 30, 2011 Shares Value ($) Common Stocks 98.7% Consumer Discretionary 4.1% Automobiles 0.5% Thor Industries, Inc. (a) Hotels Restaurants & Leisure 3.6% Yum! Brands, Inc. Consumer Staples 10.7% Food & Staples Retailing 0.4% SUPERVALU, Inc. (a) Food Products 3.5% Flowers Foods, Inc. (a) General Mills, Inc. H.J. Heinz Co. (a) Household Products 0.5% Procter & Gamble Co. Tobacco 6.3% Altria Group, Inc. Energy 6.7% Energy Equipment & Services 0.7% Diamond Offshore Drilling, Inc. (a) Oil, Gas & Consumable Fuels 6.0% Apache Corp. Marathon Oil Corp. Occidental Petroleum Corp. Financials 27.0% Capital Markets 1.4% Ares Capital Corp. (a) Bank of New York Mellon Corp. Morgan Stanley Commercial Banks 5.7% Huntington Bancshares, Inc. PNC Financial Services Group, Inc. Wells Fargo & Co. Diversified Financial Services 1.7% Bank of America Corp. JPMorgan Chase & Co. Insurance 14.7% Allstate Corp. American International Group, Inc.* (a) Hartford Financial Services Group, Inc. Loews Corp. MetLife, Inc. (a) Principal Financial Group, Inc. Prudential Financial, Inc. Reinsurance Group of America, Inc. Real Estate Investment Trusts 2.9% Annaly Capital Management, Inc. (REIT) (a) Chimera Investment Corp. (REIT) (a) Simon Property Group, Inc. (REIT) Weyerhaeuser Co. (REIT) Thrifts & Mortgage Finance 0.6% New York Community Bancorp., Inc. (a) People's United Financial, Inc. (a) Health Care 7.6% Pharmaceuticals Bristol-Myers Squibb Co. (a) Eli Lilly & Co. Merck & Co., Inc. Mylan, Inc.* Pfizer, Inc. Industrials 14.8% Aerospace & Defense 9.0% Honeywell International, Inc. (a) Precision Castparts Corp. (a) United Technologies Corp. Machinery 4.8% Parker Hannifin Corp. Snap-on, Inc. Road & Rail 1.0% CSX Corp. Information Technology 8.6% Communications Equipment 0.5% Cisco Systems, Inc. Computers & Peripherals 4.1% Apple, Inc.* Hewlett-Packard Co. Lexmark International, Inc. "A" (a) IT Services 0.3% Computer Sciences Corp. Software 3.7% Oracle Corp. Materials 1.7% Metals & Mining Freeport-McMoRan Copper & Gold, Inc. Telecommunication Services 9.1% Diversified Telecommunication Services 6.7% AT&T, Inc. (a) Windstream Corp. (a) Wireless Telecommunication Services 2.4% Vodafone Group PLC Utilities 8.4% Electric Utilities 3.4% American Electric Power Co., Inc. Entergy Corp. (a) Exelon Corp. (a) PPL Corp. Gas Utilities 2.5% Snam Rete Gas SpA Independent Power Producers & Energy Traders 1.9% AES Corp.* Multi-Utilities 0.6% Public Service Enterprise Group, Inc. Total Common Stocks (Cost $1,369,396,173) Securities Lending Collateral 13.6% Daily Assets Fund Institutional, 0.20% (b) (c) (Cost $183,844,384) Cash Equivalents 1.0% Central Cash Management Fund, 0.13% (b) (Cost $14,180,200) % of Net Assets Value ($) Total Investment Portfolio (Cost $1,567,420,757)+ Other Assets and Liabilities, Net ) ) Net Assets * Non-income producing security. +The cost for federal income tax purposes was $1,567,852,418. At November 30, 2011, net unrealized depreciation for all securities based on tax cost was $36,204,856. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $69,698,913 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $105,903,769. (a) All or a portion of these securities were on loan (see Notes to Financial Statements). The value of all securities loaned at November 30, 2011 amounted to $187,901,206, which is 13.9% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. REIT: Real Estate Investment Trust At November 30, 2011, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation ($) S&P 500 E-Mini Index USD 12/16/2011 Currency Abbreviation USD United States Dollar For information on the Fund's policy and additional disclosures regarding futures contracts, please refer to the Derivatives section of Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2011 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks (d) $ $
